Citation Nr: 0316031	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-13 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease 
with hepatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1962 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Pursuant to a request on behalf of the veteran, he was 
scheduled to appear at a Board hearing at the RO in May 2003.  
The veteran, however, failed to report for the scheduled 
hearing and has not requested that the hearing be 
rescheduled.  Accordingly, his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d).


REMAND
 The veteran's service connected peptic ulcer disease with 
hepatitis is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345, 
for chronic liver disease without cirrhosis.  The Board 
observes that, effective July 2, 2001, VA revised the 
criteria for evaluating digestive disabilities, to include 
hepatitis.  See 66 Fed. Reg. 29,486 (2001).  

In reviewing the claims file, the record reflects that the 
veteran has not been apprised of the new schedular criteria, 
nor has his disability been rated under the new rating 
criteria pertaining to hepatitis.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Additionally, it is noted that it has been over two years 
since the veteran's last VA examination for peptic ulcer 
disease with hepatitis.  Accordingly, the veteran should be 
afforded a VA examination to determine the extent of his 
disability due to this disorder.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that the fulfillment of the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination so that the evaluation of the claimed disability 
will be a fully informed one).  Given the evidence currently 
of record, the Board finds that the veteran should be 
afforded a comprehensive VA examination to determine the 
current severity of his service-connected peptic ulcer 
disease with hepatitis-particularly with regard to the new 
rating criteria. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected peptic ulcer 
disease with hepatitis since March 1996.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  The veteran should then be afforded 
an appropriate VA examination to 
determine the degree of severity of his 
service-connected peptic ulcer disease 
with hepatitis to determine the current 
degree of disability.  The claims folder 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  All relevant diagnostic 
tests should be completed and the results 
associated with the claims folder.  The 
RO should provide the examiner with 
copies of the old and new rating 
criteria, and the examiner should report 
all clinical and special test findings in 
accordance with applicable rating 
criteria as in effect both prior to and 
from July 2, 2001.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating is 
warranted for the veteran's service-
connected peptic ulcer disease with 
hepatitis.  

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


